



Exhibit 10.1


February 11, 2019


Eric Evans


Dear Mr. Evans:


This letter (the “Agreement”) confirms the terms and conditions of your
employment with Surgery Partners, Inc. (“Parent”) and Surgery Partners, LLC
(together with Parent, the “Company”).
1.    Position and Duties. Effective as of April 1, 2019 (the “Start Date”), you
will be employed by the Company, on a full-time basis, as its Chief Operating
Officer, with such duties as are required by that position and as may be
assigned to you from time to time by the Company’s Chief Executive Officer
(“CEO”). While employed by the Company, you will be expected to devote your full
business time and your best professional efforts to the advancement of the
business interests of the Company and its Affiliates. (For purposes of this
Agreement, “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by management authority, equity interest or otherwise.) You may,
however, continue to participate in charitable and philanthropic activities,
manage your personal investments, and, with the consent of the CEO, serve on the
board of directors or managers of for-profit and not-for-profit companies or
organizations, as long as such activities, in the aggregate, do not interfere or
conflict with the performance of your duties and responsibilities to the Company
or result in a breach of your obligations under this Agreement, including but
not limited to the terms and conditions set forth in Section 3 herein. You will
discharge the duties and responsibilities of a chief operating officer and such
other duties and responsibilities as are specified by the CEO reasonably
consistent with that position. You agree that, while employed by the Company,
you will comply with all Company policies, practices and procedures and all
codes of ethics or business conduct applicable to your position, as in effect
from time to time.
2.    Compensation and Benefits. During your employment, as compensation for all
services performed by you for the Company and its Affiliates and subject to your
full performance of your obligations hereunder, the Company will provide you the
following pay and benefits:
(a)    Base Salary. The Company will pay you a base salary at the rate of six
hundred thousand dollars ($600,000) per year, payable in accordance with the
regular payroll practices of the Company and subject to adjustment from time to
time by Parent’s Board of Directors (the “Board”) or its designee in its
discretion (as adjusted from time to time, the “Base Salary”).
(b)    Annual Incentive Compensation. For each fiscal year completed during your
employment under this Agreement, you will be eligible to earn an annual bonus
(the “Annual Bonus”). Your target Annual Bonus will be one hundred percent
(100%) of the Base Salary, with the actual amount of any such bonus being
determined by the Board or its designee in its discretion, based on the
achievement of performance goals previously established by the Board or its
designee in its discretion. Your Annual Bonus shall be paid in the year
following the fiscal year in which such bonus was earned, but in no event later
than March 31 of the year following the fiscal year with respect to which such
bonus was earned.
(c)    Equity Awards.
(i)    Initial Equity Grants. Subject to approval by the Board or its designee,
and contingent upon your commencement of employment on the Start Date, you will
be granted on or as soon as reasonably practicable following the Start Date:
(1)    A restricted stock award, with the number of shares subject to the award
determined by dividing $1,000,000 by the closing price of a share of Parent
common stock on the date of grant, which restricted stock award will vest as to
one-third of the award on each of the first, second and third anniversaries of
the




--------------------------------------------------------------------------------





date of grant, generally contingent upon your continued employment with the
Company through each such vesting date (except as expressly provided in the
award agreement evidencing the grant of such restricted stock award); and
(2)    A non-statutory stock option to purchase 500,000 shares of Parent common
stock with an exercise price equal to the closing price of a share of Parent
common stock on the date of grant, of which (A) one-third (1/3) shall vest in
three equal installments on each of December 31, 2020, December 31, 2021, and
December 31, 2022, generally contingent upon continued employment through each
applicable vesting date (the “Time Condition”), (B) one-third (1/3) shall vest
upon (I) satisfaction of the Time-Condition and (II) achievement by Parent of an
average Parent stock price of $25 per share over a period of sixty (60)
consecutive trading days (based on the average closing price of a share of
Parent common stock over such period), and (C) one-third (1/3) shall vest upon
(I) satisfaction of the Time-Condition and (II) achievement by Parent of an
average Parent stock price of $35 per share over a period of sixty (60)
consecutive trading days (based on the average closing price of a share of
Parent common stock over such period).
(ii)    Future Equity Awards. Following the Start Date, you will be eligible for
annual equity grants under Parent’s equity incentive plan at such times and in
such forms as determined by the Board or its designee in its discretion.
(iii)    Terms and Conditions. The incentive equity described herein shall be
subject in all respects to Parent’s equity incentive plan and the award
agreements under which such equity has been granted.
(d)    Participation in Employee Benefit Plans, Vacation and Other Company
Policies. You will be entitled to participate in all employee benefit plans from
time to time in effect for senior executives generally, except to the extent
such plans are duplicative of benefits otherwise provided to you under this
Agreement. Your participation will be subject to the terms of the applicable
plan documents and generally applicable Company policies, as the same may be in
effect from time to time, and any other restrictions or limitations imposed by
law. You will also be entitled to vacation and other paid time off, in addition
to holidays observed by the Company, in accordance with the Company’s policies
as in effect from time to time. Vacation may be taken at such times and
intervals as you shall determine, subject to the business needs of the Company.
(e)    Business Expenses. The Company will pay or reimburse you for all
reasonable business expenses incurred or paid by you in the performance of your
duties and responsibilities for the Company, subject to any restrictions on such
expenses set by the Company and to such reasonable substantiation and
documentation as may be specified from time to time. Your right to payment or
reimbursement for expenses hereunder shall be subject to the following
additional rules: (i) the amount of expenses eligible for payment or
reimbursement during any calendar year shall not affect the expenses eligible
for payment or reimbursement in any other calendar year, (ii) payment or
reimbursement of any amounts hereunder shall be made not later than December 31
of the calendar year following the calendar year in which the expense or payment
was incurred, and (iii) the right to payment or reimbursement is not subject to
liquidation or exchange for any other benefit.
(f)    Signing Bonus. The Company will pay you a one-time signing bonus in the
aggregate amount of $300,000 (the “Signing Bonus”), which will be paid in two
equal installments as follows: (i) 50% of the Signing Bonus will be paid as soon
as reasonably practicable following the Start Date, but in no event later than
the Company’s second regular payday following the Start Date, and (ii) the
remaining 50% the Signing Bonus will be paid on the Company’s next regular
payday following the six (6) month anniversary of the Start Date, in each case,
subject to continued employment through the date of such payment; provided,
however, that you will be obligated to repay the Company a pro rata portion of
the proceeds you have received under this Section 2(f) in a single lump sum
promptly after termination of your employment pursuant to Section 4(a) or
Section 4(c) of this Agreement, in each case, within the first twelve (12)
consecutive months immediately following the Start Date, with such pro rata
portion based on the number of days remaining in such twelve month period after
termination (e.g., if your employment is to terminated 60 days prior to the
twelve month anniversary, you would repay 60/365ths of such proceeds so paid to
you).






--------------------------------------------------------------------------------





3.    Confidential Information and Restricted Activities.
(a)    Confidential Information. During the course of your employment with the
Company, you will learn of Confidential Information, as defined below, and you
may develop Confidential Information on behalf of the Company and its
Affiliates. You agree that you will not use or disclose to any Person (except as
required by applicable law or for the proper performance of your regular duties
and responsibilities for the Company) any Confidential Information obtained by
you incident to your employment or any other association with the Company or any
of its Affiliates. You agree that this restriction shall continue to apply after
your employment terminates, regardless of the reason for such termination. For
purposes of this Agreement, “Confidential Information” means any and all
information of the Company and its Affiliates that is not generally available to
the public. Confidential Information also includes any information received by
the Company or any of its Affiliates from any Person with any understanding,
express or implied, that it will not be disclosed. Confidential Information does
not include information that enters the public domain, other than through your
breach of your obligations under this Agreement. For purposes of this Agreement,
“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust or any other entity or
organization, other than the Company or any of its Affiliates. Nothing in this
Agreement limits, restricts or in any other way affects your communicating with
any governmental agency or entity, or communicating with any official or staff
person of a governmental agency or entity, concerning matters relevant to the
governmental agency or entity. You cannot be held criminally or civilly liable
under any federal or state trade secret law for disclosing a trade secret (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law, or (ii) in a complaint or other
document filed under seal in a lawsuit or other proceeding.   Notwithstanding
this immunity from liability, you may be held liable if you unlawfully access
trade secrets by unauthorized means.
(b)    Protection of Documents. All documents, records and files, in any media
of whatever kind and description, relating to the business, present or
otherwise, of the Company or any of its Affiliates, and any copies, in whole or
in part, thereof (the “Documents”), whether or not prepared by you, shall be the
sole and exclusive property of the Company. You agree to safeguard all Documents
and to surrender to the Company, at the time your employment terminates or at
such earlier time or times as the Board or its designee may specify, all
Documents then in your possession or control. You also agree to disclose to the
Company, at the time your employment terminates or at such earlier time or times
as the Board or its designee may specify, all passwords necessary or desirable
to obtain access to, or that would assist in obtaining access to, any
information which you have password-protected on any computer equipment, network
or system of the Company or any of its Affiliates.
(c)    Assignment of Rights to Intellectual Property. You shall promptly and
fully disclose all Intellectual Property to the Company. You hereby assign and
agree to assign to the Company (or as otherwise directed by the Company) your
full right, title and interest in and to all Intellectual Property. You agree to
execute any and all applications for domestic and foreign patents, copyrights or
other proprietary rights and to do such other acts (including without limitation
the execution and delivery of further instruments of assignment or confirmation
and the provision of good faith testimony by declaration, affidavit or
in-person) requested by the Company to assign the Intellectual Property to the
Company (or as otherwise directed by the Company) and to permit the Company to
secure, prosecute and enforce any patents, copyrights or other proprietary
rights to the Intellectual Property. You will not charge the Company for time
spent in complying with these obligations. All copyrightable works that you
create during your employment shall be considered “work made for hire” and
shall, upon creation, be owned exclusively by the Company. For purposes of this
Agreement, “Intellectual Property” means inventions, discoveries, developments,
methods, processes, compositions, works, concepts and ideas (whether or not
patentable or copyrightable or constituting trade secrets) conceived, made,
created, developed or reduced to practice by you (whether alone or with others,
whether or not during normal business hours or on or off Company premises)
during your employment and during the period of six (6) months immediately
following termination of your employment that relate either to the business of
the Company or any of its Affiliates or to any prospective activity of the
Company or any of its Affiliates and that result from any work performed by you
for the Company or any of its Affiliates or that make use of Confidential
Information or any of the equipment or facilities of the Company or any of its
Affiliates.




--------------------------------------------------------------------------------





(d)    Restricted Activities. You agree that the following restrictions on your
activities during and after your employment are necessary to protect the good
will, Confidential Information, trade secrets and other legitimate interests of
the Company and its Affiliates:
(i)    While you are employed by the Company and during the twelve (12)-month
period immediately following termination of your employment, regardless of the
reason therefor (in the aggregate, the “Restricted Period”), you shall not,
directly or indirectly, whether as owner, partner, investor, consultant, agent,
employee, co-venturer or otherwise, compete with the Company or any of its
Affiliates in any geographic area in which the Company does business or is
actively planning to do business during your employment, or with respect to the
portion of the Restricted Period that follows your termination of employment,
anywhere within a 50-mile radius of the Nashville, Tennessee metropolitan area
or within a 50-mile radius of any area (or in the event such area is a major
city, the metropolitan area relating to such city) in which the Company or any
of its Affiliates actively engages or is actively developing or attempting to
develop any element of the Business as of the date your employment is terminated
(the “Restricted Area”); provided, however, that nothing contained herein shall
be construed to prevent you from investing in the stock of any competing
corporation listed on a national securities exchange or traded in the
over-the-counter market, but only if (y) you are not involved in the business of
such competing corporation and (z) you and your associates (as such term is
defined in 17 CFR § 240.14a-1 of Regulation 14(a) of the Securities Exchange Act
of 1934, as amended) do not collectively own more than three percent (3%) of the
outstanding stock of such competing corporation. With respect to the Restricted
Area, you specifically acknowledge that the Company and its Affiliates intends
to expand the business into and throughout the United States.
Notwithstanding the foregoing, the provision of services in any capacity,
whether as an employee, independent contractor or otherwise, to an entity that
satisfies both subsections (I) and (II) of this paragraph shall not constitute a
violation of this Section 3(d)(i): (I) an entity that derives no more than a de
minimis amount of revenue from a business that is competitive with the business
of the Company or any of its Affiliates; and (II) an entity that derives no more
than $100 million in revenue from one or more divisions, departments or
segments, in the aggregate, that are engaged in any business competitive with
the business of the Company or any of its Affiliates; provided, in any case, you
are not responsible for (and do not engage or participate in) the day-to-day
management, oversight or supervision of such business and provided you do not
have direct supervision over the individual or individuals who are so
responsible for such day-to-day management, oversight or supervision.
(ii)    During the Restricted Period, you will not directly or indirectly (A)
solicit or encourage any customer, vendor, supplier or other business partner of
the Company or any of its Affiliates to terminate or diminish its relationship
with them; or (B) seek to persuade any such customer, vendor, supplier or other
business partner or prospective customer, vendor, supplier or other business
partner of the Company or any of its Affiliates to conduct with anyone else any
business or activity which such customer, vendor, supplier or other business
partner or such prospective customer, vendor, supplier or other business partner
conducts or could conduct with the Company or any of its Affiliates; provided,
however, that these restrictions shall apply (y) only with respect to those
Persons who are or have been a business partner of the Company or any of its
Affiliates at any time within the immediately preceding two (2)-year period or
whose business has been solicited on behalf of the Company or any of the
Affiliates by any of their officers, employees or agents within such two
(2)-year period, other than by form letter, blanket mailing or published
advertisement, and (z) only if you have performed work for such Person during
your employment with the Company or one of its Affiliates or been introduced to,
or otherwise had contact with, such Person as a result of your employment or
other associations with the Company or one of its Affiliates or have had access
to Confidential Information which would assist in your solicitation of such
Person.
(iii)    During the Restricted Period, you will not, and will not assist any
other Person to, (A) hire or engage, or solicit for hiring or engagement, any
employee of the Company or any of its Affiliates or seek to persuade any
employee of the Company or any of its Affiliates to discontinue employment or
(B) solicit or encourage any independent contractor providing services to the
Company or any of its Affiliates to terminate or diminish his, her or its
relationship with them. For the purposes of this Agreement, an “employee” or an
“independent contractor” of the Company or any of its Affiliates is any person
who was such at any time within the preceding two (2) years.




--------------------------------------------------------------------------------





(e)    In signing this Agreement, you give the Company assurance that you have
carefully read and considered all the terms and conditions of this Agreement,
including the restraints imposed on you under this Section 3. You agree without
reservation that these restraints are necessary for the reasonable and proper
protection of the Company and its Affiliates, and that each and every one of the
restraints is reasonable in respect to subject matter, length of time and
geographic area. You further agree that, were you to breach any of the covenants
contained in this Section 3, the damage to the Company and its Affiliates would
be irreparable. You therefore agree that the Company, in addition and not in the
alternative to any other remedies available to it, shall be entitled to
preliminary and permanent injunctive relief against any breach or threatened
breach by you of any of those covenants, without having to post bond, together
with an award of its reasonable attorney’s fees incurred in enforcing its rights
hereunder. Should the Company unsuccessfully pursue you for any form of relief
related to an alleged breach or threatened breach by you, the Company will pay
your reasonable attorney’s fees incurred in defending such claims. So that the
Company may enjoy the full benefit of the covenants contained in this Section 3,
you further agree that the Restricted Period shall be tolled, and shall not run,
during the period of any breach by you of any of the covenants contained in this
Section 3. You and the Company further agree that, in the event that any
provision of this Section 3 is determined by any court of competent jurisdiction
to be unenforceable by reason of its being extended over too great a time, too
large a geographic area or too great a range of activities, that provision shall
be deemed to be modified to permit its enforcement to the maximum extent
permitted by law. It is also agreed that each of the Company’s Affiliates shall
have the right to enforce all of your obligations to that Affiliate under this
Agreement, including without limitation pursuant to this Section 3. Finally, no
claimed breach of this Agreement or other violation of law attributed to the
Company, or change in the nature or scope of your employment or other
relationship with the Company or any of its Affiliates, shall operate to excuse
you from the performance of your obligations under this Section 3.
4.    Termination of Employment. Your employment under this Agreement will
continue until terminated pursuant to this Section 4.
(a)    By the Company for Cause. The Company may terminate your employment for
Cause upon notice to you setting forth in reasonable detail the nature of the
cause. The following, as determined by the Board in its reasonable judgment,
shall constitute “Cause” for termination: (i) failure to substantially perform
the duties and responsibilities of your position, to adhere to the lawful
direction of the CEO or adhere to the lawful policies and practices of the
Company or any of its Affiliates, or substantial negligence in the performance
of your duties and responsibilities, (ii) a material breach of a provision of
the Agreement or any other written agreement (including any equity grant
agreement), (iii) the commission of a felony or of any crime involving moral
turpitude, or (iv) other conduct which is or could reasonably be expected to be
materially injurious to the Company or an Affiliate of the Company. Conduct
described in clause (i) or (ii) above that is susceptible of being cured will
constitute Cause only if written notice is provided to you of such failure or
breach within sixty (60) days of such failure or breach and you fail to cure the
failure or breach within thirty (30) days after delivery of such notice;
provided, that only one notice and opportunity to cure will be provided with
respect to any multiple, repeated, related or substantially similar events or
circumstances. If, subsequent to your termination of employment hereunder other
than an involuntary termination for Cause, it is determined in good faith by the
Board that your employment could have been terminated for Cause, your employment
shall be deemed to have been terminated for Cause retroactively.
(b)    By the Company without Cause. The Company may terminate your employment
at any time other than for Cause upon notice to you.
(c)    Resignation by You without Good Reason. You may terminate your employment
at any time upon sixty (60) days’ notice to the Company. The Company may elect
to waive such notice period or any portion thereof; but in that event, the
Company shall pay you your Base Salary for that portion of the notice period so
waived.
(d)    Resignation by You with Good Reason. You may terminate your employment as
provided below for Good Reason. “Good Reason” means the occurrence of any of the
following events, without your consent: (i) a material diminution in your
position, duties or responsibilities, or (ii) a material diminution in your base
salary (unless applied across the board to all members of management). For a
termination to qualify as a “Good Reason” termination (A) you must have provided
the Company written notice within thirty (30) days following the occurrence of
an event that allegedly constitutes Good Reason specifying in reasonable detail
the nature thereof, (B) the Company




--------------------------------------------------------------------------------





must have failed to cure within thirty (30) days after receiving the notice, and
(C) you must have resigned within thirty (30) days following the failure to
cure.
(e)    Death and Disability. Your employment hereunder shall automatically
terminate in the event of your death during employment. In the event you become
disabled during employment and, as a result, are unable to continue to perform
substantially all of your duties and responsibilities under this Agreement,
either with or without reasonable accommodation, the Company will continue to
pay you your Base Salary and to provide you benefits in accordance with Section
2(e) above, to the extent permitted by plan terms, for up to twelve (12) weeks
of disability during any period of three hundred sixty-five (365) consecutive
calendar days. If you are unable to return to work after twelve (12) weeks of
disability, the Company may terminate your employment, upon notice to you. If
any question shall arise as to whether you are disabled to the extent that you
are unable to perform substantially all of your duties and responsibilities for
the Company and its Affiliates, you shall, at the Company’s request, submit to a
medical examination by a physician selected by the Company to whom you or your
guardian, if any, has no reasonable objection to determine whether you are so
disabled, and such determination shall for purposes of this Agreement be
conclusive of the issue. If such a question arises and you fail to submit to the
requested medical examination, the Company’s determination of the issue shall be
binding on you.     
5.    Other Matters Related to Termination.
(a)    Final Compensation. In the event of termination of your employment with
the Company, howsoever occurring, the Company shall pay you (i) the Base Salary
for the final payroll period of your employment, through the date your
employment terminates; (ii) compensation at the rate of the Base Salary for any
vacation time earned but not used as of the date your employment terminates;
(iii) except if your employment is terminated by the Company pursuant to Section
4(a), any earned but unpaid Annual Bonus for the year preceding the year in
which termination occurs, payable when such bonuses are paid to active
employees; and (iv) reimbursement, in accordance with Section 2(f) hereof, for
business expenses incurred by you but not yet paid to you as of the date your
employment terminates; provided you submit all expenses and supporting
documentation required within sixty (60) days of the date your employment
terminates, and provided further that such expenses are reimbursable under
Company policies as then in effect (all of the foregoing, “Final Compensation”).
Except as otherwise provided in Section 5(a)(iii) and Section 5(a)(iv), Final
Compensation will be paid to you within thirty (30) days following the date of
termination (or such shorter period required by law).
(b)    Severance Payments. In the event your employment is terminated by the
Company pursuant to Sections 4(b) or 4(d) above, the Company will pay you, in
addition to Final Compensation, (i) severance pay equal to twelve (12) months of
your final Base Salary plus your target Annual Bonus (as set forth in Section
2(b)), payable in the form of salary continuation in substantially equal
installments during the twelve (12) month period following the date of your
termination of employment, and (ii) if you timely elect continued coverage under
COBRA, and for so long as you remain eligible for COBRA coverage during the
twelve (12) month period following the date of your termination of employment,
the Company will pay you, on a monthly basis, an additional cash payment that
equals the portion of the monthly group health insurance premiums that the
Company contributes for its active employees (together with (i) and (ii), the
“Severance Payments”). The Severance Payments shall be subject to the terms and
conditions set forth in Section 5(c) of this Agreement. Notwithstanding the
foregoing, in the event the Company’s payment of the additional cash payment
described in subsection (iii) would subject you or the Company to any tax or
penalty under the Patient Protection and Affordable Care Act (as amended from
time to time, the “ACA”) or Section 105(h) of the Internal Revenue Code of 1986,
as amended (“Section 105(h)”), or applicable regulations or guidance issued
under the ACA or Section 105(h), then you and the Company agree to work together
in good faith, consistent with the requirements for compliance with or exemption
from Section 409A, to restructure such benefit.
(c)    Conditions To and Timing of Severance Payments. Any obligation of the
Company to provide you the Severance Payments is conditioned on your signing and
returning to the Company a timely and effective separation agreement containing
a general release of claims and other customary terms in the form provided to
you by the Company at the time your employment is terminated (the “Separation
Agreement”). The Separation Agreement must become effective, if at all, by the
sixtieth (60th) calendar day following the date your employment is terminated.
Any Severance Payments to which you are entitled will be provided in the form of
salary continuation, payable in




--------------------------------------------------------------------------------





accordance with the normal payroll practices of the Company. Any Severance
Payments shall commence on the Company’s next regular payday following the
expiration of sixty (60) calendar days from the date of termination, but that
first payment shall be retroactive to the day following the date your employment
terminates.
(d)    Benefits Termination. Except for any right you may have under the federal
law known as “COBRA” or other applicable law to continue participation in the
Company’s group health and dental plans at your cost, your participation in all
employee benefit plans shall terminate in accordance with the terms of the
applicable benefit plans based on the date of termination of your employment,
without regard to any continuation of base salary or other payment to you
following termination and you shall not be eligible to earn vacation or other
paid time off following the termination of your employment.
(e)    Survival. Provisions of this Agreement shall survive any termination of
employment if so provided in this Agreement or if necessary or desirable to
accomplish the purposes of other surviving provisions, including without
limitation your obligations under Section 3 of this Agreement. The obligation of
the Company to make payments to you under Section 5(b), and your right to retain
the same, are expressly conditioned upon your continued full performance of your
obligations under Section 3 hereof. Upon termination by either you or the
Company, all rights, duties and obligations of you and the Company to each other
shall cease, except as otherwise expressly provided in this Agreement.
6.    Timing of Payments and Section 409A.
(a)    Notwithstanding anything to the contrary in this Agreement, if at the
time your employment terminates, you are a “specified employee,” as defined
below, any and all amounts payable under this Agreement on account of such
separation from service that would (but for this provision) be payable within
six (6) months following the date of termination, shall instead be paid on the
next business day following the expiration of such six (6) month period or, if
earlier, upon your death; except (i) to the extent of amounts that do not
constitute a deferral of compensation within the meaning of Treasury regulation
Section 1.409A-1(b) (including without limitation by reason of the safe harbor
set forth in Section 1.409A-1(b)(9)(iii), as determined by the Company in its
reasonable good faith discretion); (ii) benefits which qualify as excepted
welfare benefits pursuant to Treasury regulation Section 1.409A-1(a)(5); or (C)
other amounts or benefits that are not subject to the requirements of Section
409A of the Internal Revenue Code of 1986, as amended (“Section 409A”).
(b)    For purposes of this Agreement, all references to “termination of
employment” and correlative phrases shall be construed to require a “separation
from service” (as defined in Section 1.409A-1(h) of the Treasury regulations
after giving effect to the presumptions contained therein), and the term
“specified employee” means an individual determined by the Company to be a
specified employee under Treasury regulation Section 1.409A-1(i).
(c)    Each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
is to be treated as a right to a series of separate payments.
(d)    It is the intent of the parties hereto that the payments and benefits
under this Agreement comply with (or be exempt from) Section 409A and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted in accordance therewith. In no event, however, shall the Company
have any liability relating to the failure or alleged failure of any payment or
benefit under this Agreement to comply with, or be exempt from, the requirements
of Section 409A.
7.    Conflicting Agreements. You hereby represent and warrant that your signing
of this Agreement and the performance of your obligations under it will not
breach or be in conflict with any other agreement to which you are a party or
are bound, and that you are not now subject to any covenants against competition
or similar covenants or any court order that could affect the performance of
your obligations under this Agreement. You agree that you will not disclose to
or use on behalf of the Company any confidential or proprietary information of a
third party without that party’s consent.




--------------------------------------------------------------------------------





8.    Withholding. All payments made by the Company under this Agreement shall
be reduced by any tax or other amounts required to be withheld by the Company
under applicable law.
9.    Recoupment. The Company may recover amounts paid to you hereunder
(including, without limitation, as provided in Section 2(d)) or under any other
plan or program of, or agreement or arrangement with, the Company, and any gain
in respect of any equity awards granted to you, in accordance with any
applicable Company clawback or recoupment policy that is generally applicable to
the Company’s other senior executives, as such policy may be amended and in
effect from time to time, or as otherwise required by applicable law or
applicable stock exchange listing standards, including, without limitation,
Section 10D of the Securities Exchange Act of 1934, as amended.
10.    Assignment. Neither you nor the Company may make any assignment of this
Agreement or any interest in it, by operation of law or otherwise, without the
prior written consent of the other; provided, however, the Company may assign
its rights and obligations under this Agreement without your consent to one of
its Affiliates or to any Person with whom the Company shall hereafter effect a
reorganization, consolidation or merger, or to whom the Company shall hereafter
transfer all or substantially all of the properties or assets related to the
business for which you work. This Agreement shall inure to the benefit of and be
binding upon you and the Company, and each of your or its respective successors,
executors, administrators, heirs and permitted assigns.
11.    Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
12.    Miscellaneous. This Agreement sets forth the entire agreement between you
and the Company, and replaces all prior and contemporaneous communications,
agreements and understandings, written or oral, with respect to the terms and
conditions of your employment. This Agreement may not be modified or amended,
and no breach shall be deemed to be waived, unless agreed to in writing by you
and an expressly authorized representative of the Board. The headings and
captions in this Agreement are for convenience only and in no way define or
describe the scope or content of any provision of this Agreement. This Agreement
may be executed in two or more counterparts, each of which shall be an original
and all of which together shall constitute one and the same instrument.
Provisions of this Agreement shall survive any termination or expiration hereof
or any termination of your employment if so provided in this Agreement or as
necessary or desirable to accomplish the purpose of the surviving provisions.
This is a Tennessee contract and shall be governed and construed in accordance
with the laws of the State of Tennessee, without regard to any conflict of laws
principles that would result in the application of the laws of any other
jurisdiction. You agree to submit to the exclusive jurisdiction of the courts of
or in the State of Tennessee in connection with any dispute arising out of this
Agreement.
13.    D&O Insurance. You shall be entitled to coverage under the director’s and
officer’s indemnification insurance policy maintained by the Company as in
effect from time to time with respect to acts undertaken by you in connection
with your employment by the Company in accordance with the terms of such
insurance policy.
14.    Notices. Any notices provided for in this Agreement shall be in writing
and shall be effective when delivered in person or deposited in the United
States mail, postage prepaid, and addressed to you at your last known address on
the books of the Company or, in the case of the Company, to it at its principal
place of business, attention of the Secretary of the Company, or to such other
address as either party may specify by notice to the other actually received.
[Remainder of page intentionally left blank.]





--------------------------------------------------------------------------------





If the foregoing is acceptable to you, please sign this letter in the space
provided and return it to me no later than February 11, 2019. At the time you
sign and return it, this letter will take effect as a binding agreement between
you and the Company on the basis set forth above. The enclosed copy is for your
records.




Sincerely yours,




Surgery Partners, Inc.






By: /s/ Angela Justice_________________
Name: Angela Justice
Title: Executive Vice President and Chief Human Resources Officer


Surgery Partners, LLC






By: /s/ Angela Justice_________________
Name: Angela Justice
Title: Executive Vice President and Chief Human Resources Officer








Accepted and Agreed:


/s/ Eric Evans____________________
Eric Evans


Date: _February 10, 2019 ______






